Exhibit 10.3

Message [image001.jpg]

  Computer Horizons Corp.

 

April 19, 2006

 

 

 

Barbara Moss

 

2513 Vista Del Prado

 

Wellington, Florida 33414

 

 

 

RE: Chief Financial Officer Appointment

 

 

 

Dear Barbara:

 

 

 

On behalf of Computer Horizons Corp., I am pleased to confirm your appointment
to Chief Financial Officer effective April 29, 2006. In conjunction with this
appointment, I am pleased to present you with a bonus agreement as follows:.

 

 

 

Award Period: April 29, 2006 – December 31, 2006
Total Retention Payout - $80,000.00
Payment Issue Date: December 31, 2006

 

 

 

 

 

In the event of a change of control, as defined on Attachment A, full payment
will be issued.

 

 

 

In the event of a lay-off retention awards will be paid in full. This is in
addition to any notice and severance you may be eligible to receive. Retention
awards will not affect your eligibility for other components of CHC’s regular
compensation programs.

 

 

 

Eligibility

 

 

 

You are eligible for a bonus award provided they meet or exceed performance
expectations and remain with the business until December 31, 2006 or upon notice
of, written notice of job discontinuance. In addition, you cannot be on written
corrective action. If you become subject to written corrective action at any
time during the award period, you will receive a pro-rated award only for the
period not on corrective action. All pro-rations will be calculated based on
completion of full calendar months.

 

 

 

 

49 Old Bloomfield Avenue

Mountain Lakes, New Jersey

07046-1495

973-299-4000

http://www.computerhorizons.com


--------------------------------------------------------------------------------




Message [image001.jpg]

  Computer Horizons Corp.

 

Participant Status Changes

 

 

 

If you are on an approved disability, FMLA leave, or any other approved leave of
absence, you will be eligible only for a pro-rated retention award representing
their “active” term of participation under this Agreement. All pro-rations will
be calculated based on completion of full calendar months.

 

 

 

Should your employment terminate for reasons other than death or job
discontinuance before the end of the award period you will not be eligible to
receive the lump sum payment.

 

 

 

Should you terminate for reason of death before the completion of the award
period, you will be eligible for a bonus representing the term of participation
under this Agreement.

 

 

 

Should your job be discontinued before the completion of the award period, you
will be eligible for a bonus representing the term of participation under this
Agreement.

 

 

 

Administration

 

 

 

The Retention Bonus payment will be administered by the President & Chief
Executive Officer and Human Resources.

 

 

 

Amendment, Suspension and Termination of Agreement

 

 

 

In the event of gross misconduct, CHC reserves the right to alter, amend,
suspend, revise, or terminate this Agreement at any time, in whole or in part.

 

 

 

Disclosure

 

 

 

To the extent permissible, nothing contained in this Agreement should be
construed as a promise of employment for any definite term.

 

 

 

Effective Date

 

 

 

This Agreement is effective immediately following approval by all necessary
parties. The proposed effective date is April 29, 2006.


 

/s/ Barbara Moss

 

Date

4/19/06

 

--------------------------------------------------------------------------------

 

 

 

 

Barbara Moss

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Dennis Conroy

 

Date

4/19/06

 

--------------------------------------------------------------------------------

 

 

 

 

Dennis Conroy, President & CEO

 

 

 


--------------------------------------------------------------------------------




 

Attachment A

 

 

 

“Change of Control” means any of the following events:

 

 

 

The acquisition by an Person of Beneficial Ownership of twenty percent (20%) or
more of the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”); provided, however, that for purposes
of this Section 2.8, the following acquisitions shall not constitute a Change of
Control” (i) any acquisition by a Person who on the Effective Date is the
Beneficial Owner of twenty percent (20%) or more of the Outstanding Company
Voting Securities (ii) any acquisition directly from the Company, including
without limitation, a public offering of securities (iii) any acquisition by the
Company, (iv) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its subsidiaries, or (v) any
acquisition by any corporation pursuant to a transaction which complies with
subparagraphs (i), (ii), and (iii) of Section 2.8(c);

 

 

 

Individuals who constitute the Board as of the Effective Date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the Directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the Directors of the Company or other actual or threatened
solicitation of proxies of consents by or on behalf of a Person other than the
Board;

 

 

 

Consummation of a reorganization, merger, or consolidation to which the Company
is a party or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case unless, following
such Business Combination: (i) all or substantially all of the individuals and
entities who were the Beneficial Owners of Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
Directors of the Corporation resulting from the Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all of substantially all of the Company’s assets either directly or
through one or more subsidiaries) (the “Successor Entity”) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Voting Securities; and (ii) no Person
(excluding any Successor Entity or any employee benefit plan, or related trust,
or the Company or such Successor Entity) beneficially owns, directly or
indirectly, twenty percent (20%) or more of the combined voting power of the
then outstanding voting securities of the Successor Entity, except to the extent
that such ownership existed prior to the Business Combination; and (iii) at
least a majority of the members of the board of directors of the Successor
Entity were members of the Incumbent Board (including persons deemed to be
members of the Incumbent Board by reason of the proviso to paragraph (b) of this
Section 2.8) at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

 

 

Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


--------------------------------------------------------------------------------